UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 3, 2012 AMERIANA BANCORP (Exact name of registrant as specified in charter) Indiana 0-18392 35-1782688 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2118 Bundy Avenue, New Castle, Indiana47263-1048 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (765) 529-2230 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On August 3, 2012, Ameriana Bancorp (the “Company”), the holding company for Ameriana Bank, issued a press release announcing its financial results for the three and six months ended June 30, 2012.For more information, reference is made to the Company’s press release dated August 3, 2012, a copy of which is attached to this Report as Exhibit 99.1 and is furnished herewith. Item 9.01Financial Statements and Exhibits. (d)Exhibits Number Description Press Release dated August 3, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERIANA BANCORP Dated: August 3, 2012 By: /s/John J. Letter John J. Letter Senior Vice President – Treasurer and Chief Financial Officer
